Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jenae Gureff on 3/10/2022.

The application has been amended as follows: 
Claim 3, line 2: amend “the fuel gas” to “the hydrocarbon-containing fuel gas”
Claim 4, line 2: amend “the fuel gas” to “the hydrocarbon-containing fuel gas”
Claim 5, line 2: amend “the fuel gas” to “the hydrocarbon-containing fuel gas”
Claim 7, line 2: amend “the fuel gas” to “the hydrocarbon-containing fuel gas”
Claim 12, line 3: amend “the tuyere level” to “a tuyere level”
Claim 12, line 3: delete “(10.2)”
Claim 13, line 1: amend “claim 1” to “claim 8”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Motamedhashemi (WO 2016/048709 A2) (hereinafter “WO709”), Matsuzaki et al. (JP2001240906A) (hereinafter “Matsuzaki”), and Ito et al. (US 2019/0032160A1) (hereinafter “Ito”).
The Examiner has provided a machine translation of JP2001240906A. The citation of the prior art in this rejection refers to the machine translation.
WO709 teaches a method for dividing coke oven gas, i.e., a hydrocarbon, into a plurality of coke oven gas streams, including, providing a first coke oven gas stream to a hydrogen enrichment unit to form a hydrogen-rich product stream and providing a tail gas stream from the hydrogen enrichment unit to a reforming reactor to form a reformed gas stream (WO709, Abstract). WO709 also teaches that the tail gas (coke oven gas) is partially combusted and reformed by oxygen into a syngas stream rich in H2 and CO (WO709, [0020]). WO709 further teaches that the resulting bustle gas flows into the shaft furnace for reducing iron oxides (WO709, [0022]). Moreover, WO709 teaches that a non-catalytic partial oxidation reforming process whereby the hydrocarbon source is partially oxidized and reformed to a mixture of H2 and CO while internally providing the required heat for the reactions is known in the art (WO709, [0003]).
However, WO709 does not disclose or suggest performing a combustion process outside the metallurgical furnace by combusting a carbon-containing material with an oxygen-rich gas having a O2 concentration significantly higher than air to produce an offgas, which offgas is a CO2 containing gas or combining the offgas, while having an elevated combustion-induced 

Matsuzaki teaches a method for operating a blast furnace in which reducing gas is blown from a normal tuyere provided in the blast furnace or from a reducing gas supply tuyere provided separately in addition to the normal tuyere (Matsuzaki, [0001]). Matsuzaki also teaches that pulverized coal, i.e., carbon-containing material, is reacted with an oxidizing agent such as air or oxygen to gasify and achieve a partial combustion reaction in which a large amount of reducing gas, containing CO, is produced and supplied to a blast furnace, i.e., C + ½ O2 = CO; C + CO2 = 2 CO; C + H2O = CO + H2 (Matsuzaki, [0023]). Moreover, Matsuzaki teaches that the pulverized coal is charged into the gasification furnace and oxygen is supplied to partially burn the pulverized coal, in which the main component is hydrocarbon, and the hydrocarbons react with the oxygen to mainly produce carbon monoxide and hydrogen and the generation of CO2 and H2 is suppressed as much as possible (Matsuzaki, [0019-0020]).  
However, Matsuzaki does not disclose or suggest performing a combustion process outside the metallurgical furnace by combusting a carbon-containing material with an oxygen-rich gas having a O2 concentration significantly higher than air to produce an offgas, which offgas is a CO2 containing gas, combining the offgas, while having an elevated combustion-induced temperature above 1000°C due to the combustion process, with a hydrocarbon- containing fuel gas to obtain a first gas mixture having a temperature above a reforming temperature necessary for a reforming process, or the reforming process being performed non-

Ito teaches a method for supplying a hydrogen-containing reducing gas to a shaft part of a blast furnace, where an oxygen-containing gas is supplied to a preheated coke oven gas to 1200-1800°C. to reform the coke oven gas and thereby produce reformed gas enriched in hydrogen gas, then mixing the CO-containing gas with that reformed gas in the reactor to adjust the concentration of hydrogen to 15-35 vol % (Ito, [0022]). Ito also teaches the oxygen-containing gas is oxygen gas and the method of reforming the gas by raising the temperature in the reactor to 1200-1800°C. is partial oxidation of the preheated coke oven gas and the oxygen-containing gas is steam produced by combustion of hydrocarbons and the method of reforming the gas is done by mixing combustion gas of the hydrocarbons with the preheated coke oven gas (Ito, [0022]). 
However, Ito does not disclose or suggest performing a combustion process outside the metallurgical furnace by combusting a carbon-containing material with an oxygen-rich gas having a O2 concentration significantly higher than air to produce an offgas, which offgas is a CO2 containing gas, combining the offgas, while having an elevated combustion-induced temperature above 1000°C due to the combustion process, with a hydrocarbon-containing fuel gas to obtain a first gas mixture having a temperature above a reforming temperature necessary for a reforming process, or the reforming process being performed non-catalytically and being a dry reforming process and/or a wet reforming process as presently claimed.



In light of the above, claims 1-15 are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738